Case 5:19-cv-00075-RWS Document 38 Filed 10/31/19 Page 1 of 4 PageID #: 268



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                               TEXARKANA DIVISION

 JOE ANDREW SALAZAR,

 Plaintiff,

 v.

 AT&T MOBILITY LLC,                                       Civil Action No. 5:19-cv-75
 SPRINT/UNITED MANAGEMENT
 COMPANY,                                                 JURY TRIAL DEMANDED
 T-MOBILE USA, INC., and
 CELLCO PARTNERSHIP D/B/A VERIZON
 WIRELESS,

 Defendants.



                 JOINT MOTION FOR ENTRY OF DISCOVERY ORDER

        Pursuant to the Court’s Order (Dkt. 34), Plaintiff Joe Andrew Salazar (“Salazar”) and

Defendants AT&T Mobility LLC, Sprint/United Management Company, T-Mobile USA, Inc., And

Cellco Partnership a/b/a Verizon Wireless (“Defendants”), (collectively, the “Parties”), submit

their attached Discovery Order for the Court’s consideration. The proposed Discovery Order is

agreed to, with the exception of a request by Plaintiff to use materials produced in Salazar v. HTC

Corporation, 2:16-cv-01096-JRG (E.D.Tex.). Defendants oppose Plaintiff’s request for the

reasons stated in the proposed Discovery Order.
Case 5:19-cv-00075-RWS Document 38 Filed 10/31/19 Page 2 of 4 PageID #: 269



Dated: October 31, 2019              Respectfully submitted,

                                     /s/ Daruish Keyhani
                                     Geoffrey Culbertson
                                     TX Bar No. 24045732
                                     gpc@texarkanalaw.com
                                     Kelley Tidwell
                                     TX Bar No. 20020580
                                     kbt@texarkanalaw.com
                                     PATTON, TIDWELL & CULBERTSON, LLP
                                     2800 Texas Boulevard
                                     Texarkana, Texas 75503
                                     Telephone: 903-792-7080
                                     Fax: 903-792-8233

                                     Daruish Keyhani (Lead Attorney)
                                     District of Columbia Bar No. 1031500
                                     (pro hac vice)
                                     Frances H. Stephenson
                                     New York registration No. 5206495
                                     (pro hac vice)
                                     Keyhani LLC
                                     1050 30th Street NW
                                     Washington, DC 20007
                                     Telephone: (202) 748-8950
                                     Fax: (202) 318-8958
                                     dkeyhani@keyhanillc.com
                                     fhstephenson@keyhanillc.com

                                     Attorneys for Plaintiff




                                    -2-
Case 5:19-cv-00075-RWS Document 38 Filed 10/31/19 Page 3 of 4 PageID #: 270




                                     /s/ Fred I. Williams
                                     Fred I. Williams
                                     Texas Bar No. 00794855
                                     fwilliams@velaw.com
                                     VINSON & ELKINS LLP
                                     2801 Via Fortuna, Suite 100
                                     Austin, Texas 78701
                                     Tel: 512.542.8400
                                     Fax: 512.542.8610

                                     Todd E. Landis
                                     Texas Bar No. 24030226
                                     tlandis@velaw.com
                                     VINSON & ELKINS LLP
                                     2001 Ross Avenue, Suite 3700
                                     Dallas, TX 75201
                                     Tel: 214.220.7700
                                     Fax: 214.220.7716

                                     Parker Hancock
                                     Texas Bar No. 24108256
                                     phancock@velaw.com
                                     VINSON & ELKINS LLP
                                     1001 Fannin Street, Suite 2500
                                     Houston, TX 77002-6760
                                     Tel: 713.758.2222
                                     Fax: 713.758.2346

                                     Harry Lee Gillam, Jr.
                                     State Bar No. 07921800
                                     gil@gillamsmithlaw.com
                                     GILLAM & SMITH, LLP
                                     303 South Washington Avenue
                                     Marshall, Texas 75670
                                     Tel: 903.934.8450
                                     Fax: 903.934.9257

                                     Attorneys for Defendants




                                    -3-
Case 5:19-cv-00075-RWS Document 38 Filed 10/31/19 Page 4 of 4 PageID #: 271




                               CERTIFICATE OF SERVICE

       I hereby certify that all counsel of record who are deemed to have consented to electronic
service are being served this 31st day of October, 2019, with a copy of this document via the
Court’s CM/ECF system per Local Rule CV-5(a)(3).

                                                /s/ Fred I. Williams




                                               -4-
